Title: From Thomas Jefferson to John Ramsay, 9 January 1789
From: Jefferson, Thomas
To: Ramsay, John



Sir
Paris Jan. 9. 1789.

I am honoured with your favor of Nov. 22. and Doctr. Ramsay’s of Mar. 7. by Mr. Fraser. Knowing nothing of Dr. Ramsay’s intentions relative to the money due him here, I had, as soon as it became due which was in May, written to him to make some propositions from his bookseller here which he was free to accept or refuse, and in the latter case I gave him authority to draw on Mr. Madison at New York for the money who had it in his hands subject to my order. Since this I have not heard from Dr. Ramsay on the subject, but presume he has called for the money. I have communicated the letters to Mr. Fraser.
I shall be very happy if you should take your intended trip to Paris before the middle of April when I propose to embark for America to return again in the fall. I shall be glad to prove to you the respect I entertain for Doctor Ramsay’s recommendations and connections, as well as for your own personal merit. I am Sir Your most obedt. humble servt,

Th: Jefferson

